Title: To Thomas Jefferson from Thomas Cooper, 6 February 1804
From: Cooper, Thomas
To: Jefferson, Thomas


               
                  Dear Sir
                  Northumberland Feby. 6. 1804
               
               It is with much regret I inform you of the decease of Dr. Joseph Priestley this morning at 11 oClock. He retained his faculties, his cheerfulness, his kindness to the last moment; he died without pain; it was a gradual falling asleep. He wd. have been 71 in March.
               Knowing how much he respected you, and believing, that in common with those who know how to appreciate uncommon attainments uncommon Industry and a life of uncommon utility, that you also bore high respect for your departed friend, I hasten to communicate to you the intelligence. May your life long continue to be useful as it has been, and your end be as cheerful as his. Believe me very sincerely and respectfully your friend
               
                  Thomas Cooper
               
            